THE     ATKTORNEE-         GENERAL.
                        UB)F %-EXAS




Mr. Jesse M. Irwin, Jr.               Opinion No. M-1222
Commissioner for Rehabilitation
Texas Rehabilitation Commission       Re:   Determination of
1301 West 38th Street                       eligibility of
Austin, Texas 78705                         maternity leave

Dear Mr. Irwin:

       You request our opinion on whether an unmarried female
employee of the Texas Rehabilitation Commission is entitled
to take sick leave, with pay, for the purpose of maternity
leave.

       Article V, Section 7b, of the General Appropriations
Act of the 62nd Legislature (Senate Bill 1, Acts 62nd Leg.,
3rd C. S., 1972), in its relevant portion, reads as follows:
            II
             . . . An employee is entitled to take
            sick leave with pay only when he or a
            member of his immediate family is actually
            ill, and in the case of female employees,
            for the purposes of maternity leave."
            (Emphasis added)

       The Appropriations Act provides that female employees
are entitled to sick leave with pay for the purposes of
maternity leave. The Act itself is so clear that it does
not admit to an interpretation or a construction.

       It is therefore our opinion that a female employee is
entitled to maternity leave with pay for the number of days
that she has accumulated as sick leave without regard to her
marital status.

                       SUMMARY

             A female employee is entitled to
      maternity leave with pay for the number of
      days that she has accumulated as sick leave
      without regard to her marital status.


                            -5992-
Mr. Jesse M. Irwin, Jr., page 2        (M-1222)




Prepared by Linward Shivers
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

Linda Neeley
James H. quick
Harriet Burke
Sally Phillips

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                              -5993-